36 F.3d 1101
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Rachel TUCKER, Appellant.
No. 94-1226.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 12, 1994.Filed:  September 30, 1994.

Before Hansen, Circuit Judge, Henley, Senior Circuit Judge, and Morris Sheppard Arnold, Circuit Judge.
PER CURIAM.


1
In April, 1993, we remanded this case "for proceedings consistent with the opinion of this court" that had been filed two months earlier.  That opinion directed the district court to "impos[e] ... a sentence of 72 months incarceration."   United States v. Tucker, 986 F.2d 278, 280 (8th Cir. 1993), cert. denied, 114 S. Ct. 76 (1993).  On remand, the district court did so.


2
We have considered the arguments offered on appeal of that sentence.  We affirm the judgment of the district court.1  See 8th Cir.  R. 47B.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas